Case: 20-60449     Document: 00516156835         Page: 1     Date Filed: 01/06/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      January 6, 2022
                                  No. 20-60449                         Lyle W. Cayce
                                                                            Clerk

   Doris Griselda Soriano-Salinas; Richardson Estiven
   Ramos-Soriano,

                                                                     Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A212 975 778
                              BIA No. A212 975 777


   Before Jones, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Petitioner Doris Griselda Soriano-Salinas is an immigrant from
   Honduras seeking asylum, withholding of removal, and protection under the
   Convention Against Torture (CAT). Her child, Richardson Estiven Ramos-



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60449      Document: 00516156835          Page: 2   Date Filed: 01/06/2022




                                    No. 20-60449


   Soriano, seeks derivative asylum. Both the Immigration Judge (IJ) and the
   Board of Immigration Appeals (BIA) denied their claims. We DENY their
   petition for review of the BIA decision.
                                         I.
          Doris Griselda Soriano-Salinas and her older son, Richardson, natives
   and citizens of Honduras, entered the United States without being admitted
   or paroled. They were served with notices to appear charging them with
   removability pursuant to 8 U.S.C. § 1182(a)(6)(A)(i). Through counsel, the
   petitioners admitted the factual allegations and conceded that they were
   removable as charged. They then filed applications for asylum, withholding
   of removal, and protection under the CAT.
          Soriano-Salinas claimed membership in a particular social group
   defined as “women in a domestic relationship in Honduras who are unable
   to leave the relationship,” and her son claimed membership in a particular
   social group consisting of “family members in a relationship who are unable
   to leave the relationship.” Soriano-Salinas testified that she feared returning
   to Honduras because her former partner had psychologically and physically
   abused her and Richardson. At one point, her partner was arrested, but she
   withdrew the report within twenty-four hours so that he would be able to
   leave police custody and return home. The physical abuse continued, but
   Soriano-Salinas did not file another police report or leave the relationship
   because she stated she loved him. Eventually she decided to leave and fled
   to the United States with Richardson. Since fleeing, she has received
   threatening messages from her former partner.
          The IJ denied the applications. The IJ determined that the petitioners
   were not entitled to asylum or withholding of removal because they had failed
   to demonstrate that they were subjected to past persecution or that they faced
   a clear probability of future persecution on account of a protected ground.




                                         2
Case: 20-60449      Document: 00516156835           Page: 3     Date Filed: 01/06/2022




                                     No. 20-60449


   After determining that the proposed social group consisting of “Honduran
   women unable to leave domestic relationships” might be cognizable, the IJ
   determined that Soriano-Salinas failed to demonstrate that she was a member
   of that particular social group. The IJ further found that her fear of future
   persecution was not objectively reasonable because her partner had left the
   relationship and the police encouraged her to proceed with criminal charges
   against her partner. Finally, the IJ concluded that the petitioners were not
   entitled to protection under the CAT because they did not demonstrate that
   it was more likely than not that they would be tortured with government
   acquiescence if forced to return to Honduras.
          The petitioners appealed, arguing that: (1) the IJ failed to determine
   whether the proposed social group was cognizable; (2) the IJ erred in
   determining that Soriano-Salinas was not a member of her proposed social
   group; (3) the IJ failed to address the request for humanitarian asylum; (4)
   the IJ applied the wrong standard in determining that they were not entitled
   to protection under the CAT; and (5) the IJ should have terminated the
   removal proceedings because the notice to appear was defective.
          The BIA affirmed the IJ’s decision and dismissed the appeal. Initially,
   the BIA determined that jurisdiction properly vested with the IJ and that
   termination of the proceedings on jurisdictional grounds was not warranted.
   The BIA then concluded that the proposed social group was not cognizable
   because it was amorphous and did not exist independently of the harm
   asserted. Additionally, the BIA held that the IJ did not err in failing to address
   the petitioners’ humanitarian asylum claim because they failed to
   demonstrate that they were subjected to past persecution on account of a
   protected ground. Finally, the BIA held that the IJ applied the correct
   standard in determining that the petitioners were not entitled to protection
   under the CAT because they had failed to demonstrate that it was more likely




                                           3
Case: 20-60449      Document: 00516156835           Page: 4    Date Filed: 01/06/2022




                                     No. 20-60449


   that not that they would be tortured with government acquiescence if forced
   to return to Honduras.
          The petitioners filed a timely petition for review. See 8 U.S.C. §
   1252(b)(1).
                                          II.
          This court reviews the BIA’s decision, considering the IJ’s decision
   only to the extent it influenced the BIA. Singh v. Sessions, 880 F.3d 220, 224
   (5th Cir. 2018). Factual findings are reviewed for substantial evidence and
   legal determinations are reviewed de novo. Lopez-Gomez v. Ashcroft, 263 F.3d
   442, 444 (5th Cir. 2001). Under the substantial evidence standard, this court
   may not overturn a factual finding unless the evidence compels a contrary
   result. Martinez-Lopez v. Barr, 943 F.3d 766, 769 (5th Cir. 2019).
                                         III.
          To establish eligibility for asylum or withholding of removal, an
   applicant must prove that she is unwilling or unable to return to her home
   country because of persecution on account of her race, religion, nationality,
   membership in a particular social group, or political opinion. Cantarero-
   Lagos v. Barr, 924 F.3d 145, 149-50 (5th Cir. 2019) (withholding); Sharma v.
   Holder, 729 F.3d 407, 411 (5th Cir. 2013) (asylum). “[A] particular social
   group must: (1) consist of persons who share a common immutable
   characteristic; (2) be defined with particularity; and (3) be socially visible or
   distinct within the society in question.” Gonzales-Veliz v. Barr, 938 F.3d 219,
   229 (5th Cir. 2019) (citing Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA
   2014)).
          This court had previously determined that petitioner Soriano-Salinas’
   group is not cognizable as a particular social group because it is defined by
   the persecution of its members.              Gonzales-Veliz, 938 F.3d at 232




                                          4
Case: 20-60449      Document: 00516156835           Page: 5    Date Filed: 01/06/2022




                                     No. 20-60449


   (“‘Honduran women unable to leave their relationship’ is impermissibly
   defined in a circular manner. The group is defined by, and does not exist
   independently of, the harm—i.e., the inability to leave.”). However, that
   decision relied on Matter of A-B-, 27 I. & N. Dec. 316 (Att’y Gen. 2018) (A-
   B- I), which was recently vacated by the Attorney General’s decision in
   Matter of A-B-, 28 I. & N. Dec. 307 (A.G. 2021) (“A-B- III”).
          Nevertheless, several months ago we reaffirmed that the group
   “Honduran women who are unable to leave their domestic relationships” is
   not cognizable as a particular social group. See Jaco v. Garland, 16 F.4th 1169,
   1176, 1181 (5th Cir. 2021). In that case, the court held that Gonzales-Veliz
   “remains the law” of the Fifth Circuit following A-B- III. Jaco, 16 F.4th at
   1176. The Jaco decision further states that “even if Gonzales-Veliz were not
   good law,” “multiple factors” counsel against recognizing that petitioner
   Soriano-Salinas’ proposed group as a particular social group. See Jaco, 16
   F.4th at 1179. Accordingly, under both Jaco and Gonzales-Veliz, Soriano-
   Salinas’ group of “Honduran women unable to leave their domestic
   relationship” is not a cognizable particular social group. Id. at 1181; Gonzales-
   Veliz, 938 F.3d at 232. Her son’s derivative claim similarly must fail.
   Because the petitioners fail to present a cognizable particular social group,
   the BIA correctly concluded that they are not eligible for asylum or
   withholding of removal.
                                         IV.
          To establish entitlement to relief under the CAT, a petitioner must
   prove that it is more likely than not they will be tortured with the consent or
   acquiescence of public officials if they return to the country in question. 8
   C.F.R. §§ 1208.16(c)(2), 1208.18(a)(1).
          Although the petitioners claim that Honduran law enforcement
   officials fail to intervene to protect women from domestic violence, the




                                          5
Case: 20-60449      Document: 00516156835          Page: 6   Date Filed: 01/06/2022




                                    No. 20-60449


   record reflects that Soriano-Salinas only called the police on one occasion,
   that she voluntarily dismissed her criminal complaint, and that the police
   encouraged her to press charges. The petitioners have introduced evidence
   addressing the effects of domestic violence, the severe risk of emotional and
   psychological harm that Soriano-Salinas would suffer if forced to return to
   Honduras, and the unwillingness of Honduran police to protect women and
   children who experience domestic violence. This evidence tests the BIA’s
   finding that the petitioners failed to demonstrate that it was more likely that
   not that they would be tortured with government acquiescence if forced to
   return to Honduras, but it does not compel a contrary result. See Martinez-
   Lopez, 943 F.3d at 769.
                                         V.
          Because the petitioners have not presented a cognizable social group,
   and because the BIA’s denial of CAT relief is supported by substantial
   evidence, the petition for review is DENIED.




                                         6